internal_revenue_service number release date index number -------------------------------------------- -------------------------------------------- --------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-129998-06 date march -------------------------------------------- ---------------------- legend x -------------------------------------------------- d1 d2 d3 d4 state dear -------------- ---------------------- ------------------ ------------- -------------------------- this responds to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code x also requested that form_1128 be considered as timely filed pursuant to the authority contained in sec_301_9100-3 of the procedure and administration regulations facts according to the information submitted x was incorporated on d1 under the laws of state x intended to be treated as an s_corporation for federal tax purposes effective d2 but the election was not timely filed in addition x intended to file a form_1128 to change its taxable_year to a d3 year effective d4 but the form was not timely filed plr-129998-06 law and analysis corporation sec_1362 provides that a small_business_corporation may elect to be an s sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made pursuant to sec_1362 or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such election as timely made for such taxable_year and effective as of the first day of that year sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government conclusion x did not file a timely election to be treated as an s_corporation under sec_1362 effective d2 x has however established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 based solely upon the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation we conclude that x will be recognized as an s_corporation effective d2 within days from the date of this letter x should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center x did not file a timely form_1128 however based on the facts and information submitted and the representations made we further conclude that x has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly x has satisfied the requirements of the regulations for the granting of relief and x's late filed form_1128 requesting to change to d3 effective d4 is considered timely filed x’s requested change in accounting_period is controlled by revproc_2002_37 and therefore is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed x should file a form_1128 with the director of the relevant service_center within days of plr-129998-06 the date of this letter x should submit a copy of this letter with the form_1128 any further communication regarding this matter should be directed to the service_center except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
